Per Curiam:

The motion of the Foreman’s Association of America for leave to intervene is granted. The petition for writ of certiorari is granted limited to the question of the validity of that part of the order of the National Labor Relations Board which directs the petitioner to cease and desist from discouraging membership in the Foreman’s Association of America. The judgment of the Circuit Court of Appeals is vacated in that respect and the cause is remanded to that Court for consideration of the effect of the Labor Management Relations Act of 1947, 61 Stat. 136, on the question to which the grant of certiorari is limited.